The record in this cause having been considered by the court, and the foregoing opinion, prepared under chapter 14553, Acts of 1929, Ex. Sess. adopted by the court as its opinion, it is considered, ordered and decreed by the court that the decree of the court below should be, and the same is hereby reversed, and this cause is remanded for further proceedings not inconsistent with the opinion.
WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., concurs specially.
BROWN, J., dissents.